Exhibit 10.1

 

EXECUTION VERSION

 

 



SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED
FIRST LIEN CREDIT AGREEMENT

 

This SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT
(“Amendment”), dated as of September 27, 2013 (the “Sixth Amendment Effective
Date”), is by and among Energy XXI Gulf Coast, Inc., a Delaware corporation (the
“Borrower”), the lenders party to the Credit Agreement described below (the
“Lenders”), and The Royal Bank of Scotland plc, as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”), and the other parties in
the capacities herein identified.

 

 

RECITALS

 

WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
Persons are parties to the Second Amended and Restated First Lien Credit
Agreement, dated as of May 5, 2011, as amended by the First Amendment to Second
Amended and Restated First Lien Credit Agreement dated as of October 4, 2011, by
the Second Amendment to Second Amended and Restated First Lien Credit Agreement
dated as of May 24, 2012, by the Third Amendment to Second Amended and Restated
First Lien Credit dated as of October 19, 2012, by the Fourth Amendment to
Amended and Restated First Lien Credit Agreement dated as of April 9, 2013 and
by the Fifth Amendment to Second Amended and Restated First Lien Credit
Agreement dated as of May 1, 2013 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”); and

 

WHEREAS, the Borrower has requested that the Administrative Agent, the Swing
Line Lender, each Issuer, and the Lenders amend the Credit Agreement in certain
respects as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

 

AGREEMENT

 

Section 1. Definitions. Capitalized terms used herein but not defined herein
shall have the meanings as given them in the Credit Agreement, unless the
context otherwise requires.

 

Section 2. Amendment to Section 1.1 of the Credit Agreement.

 



 

 

 

a) The definition of “Interest Period” in Section 1.1 of the Credit Agreement is
hereby amended and restated in its entirety to the following:

 

“Interest Period” means, relative to any LIBO Rate Loan, the period beginning on
(and including) the date on which such LIBO Rate Loan is made or continued as,
or converted into, a LIBO Rate Loan pursuant to Section 2.3 or 2.4 and shall end
on (but exclude) (i) the day that numerically corresponds to such date one,
three or six months thereafter (or, if such month has no numerically
corresponding day, on the last Business Day of such month) or (ii) a day that is
specified by the Borrower which day shall be (A) on or after the day that is one
week after such LIBO Rate Loan was made, continued or converted and (B) on or
before the day that is one month after such LIBO Rate Loan was made, continued
or converted, in each of the foregoing cases specified in clauses (i) or (ii) of
this definition, as the Borrower may select in its relevant notice pursuant to
Section 2.3 or Section 2.4; provided, that, (y) the Borrower shall not be
permitted to select Interest Periods to be in effect at any one time that have
expiration dates occurring on more than six different dates; and (z) no Interest
Period for any Loan may end later than the Stated Maturity Date.

 

b) The definition of “LIBO Rate” in Section 1.1 of the Credit Agreement is
hereby amended and restated in its entirety to the following:

 

“LIBO Rate” means, relative to any Interest Period for LIBO Rate Loans, the rate
per annum determined by the Administrative Agent at approximately 11:00 a.m.
(London time) on the date that is two Business Days prior to the beginning of
the relevant Interest Period by reference to the British Bankers’ Association
Interest Settlement Rates (or any other Person which takes over the
administration of that rate) for deposits in Dollars (as set forth by the
Bloomberg Information Service or any successor thereto or any other service
selected by the Administrative Agent that has been nominated by the British
Bankers’ Association (or any other successor thereto) as an authorized
information vendor for the purpose of displaying such rates (a “Screen Rate”)
for a period most closely approximating such Interest Period (and in an amount
approximately equal to the amount of the relevant LIBO Rate Loans). In the
absence of a period comparable to the Interest Period being available as a
Screen Rate, (a “Discontinued Interest Period”), then (provided there are Screen
Rates for other Interest Periods for Dollars) the LIBO Rate shall mean the
Interpolated Screen Rate as of approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period. “Interpolated
Screen Rate” means the rate per annum determined by the Administrative Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate which results from interpolating on a linear basis between:
(a) the Screen Rate for the longest period (for which that Screen Rate is
available for Dollars) which is less than the relevant Discontinued Interest
Period and (b) the Screen Rate for the shortest period (for which that Screen
Rate is available for Dollars) which exceeds the relevant Discontinued Interest
Period, each as of approximately 11:00 a.m. (London time) two Business Days
prior to the commencement of the Discontinued Interest Period.

 

c) Section 1.1 of the Credit Agreement is hereby amended by adding the following
definition thereto in alphabetical order:

 

“Sixth Amendment Effective Date” means September 27, 2013.

 



-2-

 

 

d) Section 2.9 of the Credit Agreement is hereby amended by deleting the
cross-reference to “Section 4.3” appearing therein and inserting in place
thereof a cross-reference to “Section 4.4”.

 

Section 3. Amendment to Schedule III to Credit Agreement. Schedule III to the
Credit Agreement is hereby amended and restated in its entirety to be in the
form attached to this Amendment as Annex I.

 

Section 4. New Borrowing Base and Revolving Loan Commitments. Pursuant to
Section 2.8.2 of the Credit Agreement, the Borrower and the Lenders hereby agree
that the Borrowing Base is set at $1,087,500,000 for the period from the date
hereof to the date of the next determination of the Borrowing Base pursuant to
the provisions of Section 2.8 of the Credit Agreement or, if earlier, the date
of any other adjustment to the Borrowing Base pursuant to the provisions of the
Credit Agreement, as the case may be. Each Lender hereby agrees that effective
as of the Sixth Amendment Effective Date that its Revolving Loan Commitment is
set forth in Schedule III attached as Annex I to this Amendment.

 

Section 5. Assignments. Effective on the Effective Date, each Lender hereby
irrevocably sells and assigns to the each other Lender hereunder and each Lender
hereunder hereby irrevocably purchases and accepts subject to and in accordance
with the Standard Terms and Conditions set forth in Annex I to Exhibit D of the
Credit Agreement so much of the Aggregate Commitment such that after giving
effect to such sales and assignments, the Lenders have the respective Revolving
Loan Commitments and Percentages set forth in the Commitment Schedule attached
hereto as Annex I to this Amendment and to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Lenders (in their respective capacities as Lenders) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, the other Loan Documents or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned hereby. Such sale and
assignment is without recourse to the selling Lenders and without
representations or warranty by the selling Lenders except as expressly provided
in paragraph 1.1 of the Standard Terms and Conditions. The Administrative Agent,
the Issuing Bank, the Swing Line Lender and the Borrower hereby consent to the
foregoing sale and assignment.

 

Section 6. Conditions to Effectiveness. This Amendment shall become effective as
of the Sixth Amendment Effective Date when all of the conditions set forth in
this Section 3 have been satisfied.

 

(a) The Administrative Agent shall have received counterparts (in such number as
may be requested by the Administrative Agent) of this Amendment signed on behalf
of the Borrower, the Administrative Agent, the Swing Line Lender, the Issuers
and all of the Lenders.

  

(b) The Administrative Agent shall have received a certificate from the Borrower
certifying as to the matters set forth in Section 5.2.1 of the Credit Agreement,
provided that each reference to a “Credit Extension” shall be deemed to be a
reference to entering into this Amendment and the transactions contemplated
hereby.

 



-3-

 

 

(c) The Administrative Agent shall have received such other documents and
amendments to the Loan Documents as it may reasonably request.

 

(d) The representations and warranties in Section 4 below shall be true and
correct.

 

(e) No Default, Event of Default or Borrowing Base Deficiency shall have
occurred and be continuing.

 

(f) The Administrative Agent shall have received for its own account, or for the
account of each Lender, as the case may be, all fees, costs and expenses due and
payable pursuant to Section 3.3 of the Credit Agreement and, if then invoiced,
pursuant to Section 10.3 of the Credit Agreement.

 

Upon the effectiveness of this Amendment pursuant to the foregoing, the
Administrative Agent is authorized by the Lenders to release from the Lien of
the Security Documents the properties described in the Borrower’s letter dated
September 3, 2013, to The Royal Bank of Scotland plc, Wells Fargo Bank, NA and
UBS, AG.

 

Section 7. Representations and Warranties. The Borrower hereby represents and
warrants that after giving effect hereto:

 

(a) the representations and warranties of the Obligors contained in the Loan
Documents are true and correct in all material respects, other than those
representations and warranties that expressly relate solely to a specific
earlier date, which shall remain correct in all material respects as of such
earlier date;

 

(b) the execution, delivery and performance by the Borrower and each other
Obligor of this Amendment and the other Loan Documents have been duly authorized
by all necessary corporate or other action required on their part and this
Amendment, along with the Credit Agreement as amended hereby and the other Loan
Documents, constitutes the legal, valid and binding obligation of each Obligor a
party thereto enforceable against them in accordance with its terms, except as
its enforceability may be affected by the effect of bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to or affecting the rights or remedies of creditors generally;

 

(c) neither the execution, delivery and performance of this Amendment by the
Borrower and each other Obligor, the performance by them of the Credit Agreement
as amended hereby nor the consummation of the transactions contemplated hereby
does or shall contravene, result in a breach of, or violate (i) any provision of
any Obligor’s certificate or articles of incorporation or bylaws or other
similar documents, or agreements, (ii) any law or regulation, or any order or
decree of any court or government instrumentality, or (iii) any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which any
Obligor or any of its Subsidiaries is a party or by which any Obligor or any of
its Subsidiaries or any of their property is bound, except in any such case to
the extent such conflict or breach has been waived by a written waiver document,
a copy of which has been delivered to Administrative Agent on or before the date
hereof; and

 



-4-

 

 

(d) no Default or Event of Default or Borrowing Base Deficiency has occurred and
is continuing.

 

Section 8. Loan Document; Ratification.

 

(a) This Amendment is a Loan Document. Each reference to the Credit Agreement in
any Loan Document will deemed to be a reference to the Credit Agreement as
amended by this Amendment.

 

(b) The Borrower and each other Obligor hereby ratifies, approves and confirms
in every respect all the terms, provisions, conditions and obligations of the
Credit Agreement as amended hereby and each of the other Loan Documents
including without limitation all Mortgages, Security Agreements, Guaranties,
Control Agreements and other Security Documents, to which it is a party.

 

Section 9. Costs and Expenses. As provided in Section 10.3 of the Credit
Agreement, the Borrower agrees to reimburse Administrative Agent for all fees,
costs, and expenses, including the reasonable fees, costs, and expenses of
counsel or other advisors for advice, assistance, or other representation, in
connection with this Amendment and any other agreements, documents, instruments,
releases, terminations or other collateral instruments delivered by the
Administrative Agent in connection with this Amendment.

 

Section 10. GOVERNING LAW. THIS AMENDMENT SHALL BE DEEMED A CONTRACT AND
INSTRUMENT MADE UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK AND THE LAWS OF THE UNITED STATES OF AMERICA, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.

 

Section 11. Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Amendment
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

Section 12. Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Amendment by signing one or
more counterparts. Any signature hereto delivered by a party by facsimile or
electronic transmission shall be deemed to be an original signature hereto.

 

Section 13. No Waiver. Except as expressly set forth in this Amendment, the
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any default of the Borrower or any other Obligor or any right, power
or remedy of the Administrative Agent or the other Secured Parties under any of
the Loan Documents, nor constitute a waiver of (or consent to departure from)
any terms, provisions, covenants, warranties or agreements of any of the Loan
Documents. The parties hereto reserve the right to exercise any rights and
remedies available to them in connection with any present or future defaults
with respect to the Credit Agreement or any other provision of any Loan
Document.

 



-5-

 

 

Section 14. Successors and Assigns. This Amendment shall be binding upon the
Borrower and each other Obligor party hereto and their successors and permitted
assigns and shall inure, together with all rights and remedies of each Secured
Party hereunder, to the benefit of each Secured Party and their respective
successors, transferees and assigns.

 

Section 15. Entire Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT OF THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

(Signature Pages Follow)

 



-6-

 

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first written above.

 



  BORROWER:           ENERGY XXI GULF COAST, INC.                     By: /s/
Ben Marchive       Name:Ben Marchive       Title:President  

 



S-1

 

  

  ADMINISTRATIVE AGENT, ISSUERS AND LENDERS:           THE ROYAL BANK OF
SCOTLAND plc, as Administrative Agent, Issuer and Lender                 By: /s/
Sanjay Remond     Name:  Sanjay Remond     Title:   Authorised Signatory  



  



S-2

 

 



  UBS AG, STAMFORD BRANCH, as Lender and Issuer                     By: /s/
Joselin Fernandes       Name:  Joselin Fernandes       Title:  Associate
Director                     By: /s/ Kenneth Chin       Name: Kenneth Chin      
Title: Director  

  



S-3

 

 



  WELLS FARGO BANK, N.A., as Issuer and Lender                     By: /s/ Betsy
Jocher       Name:  Betsy Jocher       Title:  Director  

  



S-4

 

 

  CAPITAL ONE, NATIONAL ASSOCIATION, as Lender                 By: /s/ Matthew
L. Molero       Name:  Matthew L. Molero       Title:  Vice President  

 



S-5

 





 



  REGIONS BANK, as Lender and as Swing Line Lender                   By: /s/
Kelly L. Elmore III       Name:  Kelly L. Elmore III       Title:  Senior Vice
President  



  



S-6

 

  



  THE BANK OF NOVA SCOTIA, as Lender                 By: /s/ Terry Donovan      
Name:  Terry Donovan       Title:  Managing Director  

  



S-7

 

 



  ING CAPITAL LLC, as Lender                 By: /s/ Juli Bieser      
Name:  Juli Bieser       Title:  Director  



 



S-8

 

 



  NATIXIS, as Lender                     By: /s/ Timothy L. Polvado      
Name:  Timothy L. Polvado       Title:  Senior Managing Director                
    By: /s/ Stuart Murray       Name:  Stuart Murray       Title:  Managing
Director  



  



S-9

 

 



  TORONTO DOMINION (TEXAS) LLC, as Lender                     By: /s/ Marie
Fernandes       Name:  Marie Fernandes       Title:  Authorized Signatory  

  



S-10

 

 



  BARCLAYS BANK PLC, as Lender                 By: /s/ Vanessa A. Kurbatskiy    
  Name:  Vanessa A. Kurbatski       Title:  Vice President  

 



S-11

 

  



  CITIBANK, N.A., as Lender                 By: /s/ Peter Kardos      
Name:  Peter Kardo       Title:  Vice President  



  



S-12

 

  



  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender                     By: /s/
Vipul Dhadda       Name:  Vipul Dhadda       Title:  Authorized Signatory      
              By: /s/ Michael Spaight       Name:  Michael Spaight      
Title:  Authorized Signatory  



 



S-13

 

 



  COMERICA BANK, as Lender                     By: /s/ Jeff Treadway      
Name:  Jeff Treadway       Title:  Vice President  

 



S-14

 

 



  COMMONWEALTH BANK OF AUSTRALIA, as Lender                     By: /s/ Damien
Podagiel       Name:  Damien Podagiel       Title:  Senior Associate  



 



S-15

 

  



  DEUTSCHE BANK AG, NEW YORK BRANCH, as Lender                     By: /s/
Michael Getz       Name: Michael Getz     Title:  Vice President                
  By: /s/ Lisa Wong       Name: Lisa Wong     Title: Vice President

 

 

S-16

 

 



  WHITNEY BANK, as Lender                     By: /s/ Liana Tchernysheva      
Name: Liana Tchernysheva       Title:  Senior Vice President  



  



S-17

 

 





  ABN AMRO CAPITAL USA LLC, as Lender                     By: /s/ Darrell Holley
      Name: Darrell Holley     Title:  Managing Director                   By:
/s/ Casey Lowary       Name: Casey Lowary     Title: Executive Director

  



S-18

 

  





  AMEGY BANK NATIONAL ASSOCIATION, as Lender                     By: /s/ Kevin
A. James       Name:  Kevin A. James       Title:  Vice President  



   



S-19

 

  





  FIFTH THIRD BANK, as Lender                     By: /s/ Justin B. Crawford    
  Name: Justin B. Crawford       Title:  Director  



   



S-20

 

 





  IBERIABANK,, as Lender                     By: /s/ W. Bryan Chapman      
Name: W. Bryan Chapman       Title:  Executive Vice President  



   



S-21

 

   



  KEYBANK NATIONAL ASSOCIATION, as Lender                     By: /s/ Paul J.
Pace       Name:  Paul J. Pace       Title:  Senior Vice President  

 



S-22

 

 



  SOVEREIGN BANK, N.A., as Lender                     By: /s/ Puiki Lok      
Name:  Puiki Lok       Title:  Vice President                     By: /s/ Vaughn
Buck       Name:  Vaughn Buck       Title:  Executive Vice  

 

S-23

 

 



  SUMITOMO MITSUI BANKING CORPORATION, as Lender                 By: /s/ James
D. Weinstein       Name:  James D. Weinstein       Title:  Managing Director  



  



S-24

 

 





  ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN:           ENERGY
XXI GOM, LLC                     By: /s/ Ben Marchive       Name: Ben Marchive  
    Title:   President  

  





 

  ENERGY XXI TEXAS ONSHORE, LLC                     By: /s/ Ben Marchive      
Name: Ben Marchive       Title:   President  

  





 

  ENERGY XXI ONSHORE, LLC                     By: /s/ Ben Marchive      
Name: Ben Marchive       Title:   President  

  





 

  ENERGY XXI PIPELINE, LLC                     By: /s/ Ben Marchive       Name:
Ben Marchive       Title:   President  

  





 

  ENERGY XXI LEASEHOLD, LLC                     By: /s/ Ben Marchive      
Name: Ben Marchive       Title:   President  

  

S-25

 

  

  ENERGY XXI PIPELINE II, LLC                     By: /s/ Ben Marchive      
Name: Ben Marchive       Title:   President  

  





 

 

MS ONSHORE, LLC

                    By: /s/ Ben Marchive       Name: Ben Marchive      
Title:   President  

 

 





  ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN IN ITS CAPACITY AS
GUARANTOR UNDER ITS LIMITED RECOURSE GUARANTY AND GRANTOR UNDER ITS PLEDGE
AGREEMENT AND IRREVOCABLE PROXY DELIVERED IN CONNECTION WITH THE CREDIT
AGREEMENT:           ENERGY XXI U.S.A., INC                     By: /s/ Ben
Marchive       Name: Ben Marchive       Title:   President  

  

S-26

